 In the Matterof LEHIGH PORTLANDCEMENTCOMPANY AND UNITEDCEMENT, LIME ANDGypsumWORKERS, LOCAL104,AFFILIATED WITHTHE AMERICAN FEDERATION OF LABOR.Case No. R-3373.-Decided January 16,1949Jurisdiction:cement manufacturing and sales industry.Investigation and Certification of Representatives:existence of question. re-fusal to accord union recognition , election, wherein petitioning union failedto obtain a majority, held approximately one year prior to present decision,no bar to ; election necessary.Unit Appropriate for Collective Bargaining:allproduction, maintenance, andlaboratory employees of the Company at its Iola, Kansas, plant, exclusive ofthe chief chemist, the assistant chemist, and supervisory and clerical em-ployees; laboratory employees included notwithstanding desire of the Companyfor their exclusion, where they have been so included in some of the priorcontracts between the union and the Company, and in view of the fact thattheywere included in the same unit now contended for in it priordetermination by the BoardMr. Frederick, G. Apt,of Iola, Kans., andMr. John Young,ofAllentown, Pa., for the Company.Mr. Reuben Roe,of Buffalo, Iowa, Mr.CharlesWasson,andMr.Lester Alumbaugh,of Iola, Kars., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 24, 1941, United Cement, Lime and GypsumWorkers,Local 104, affiliated with the American Federation of Labor, hereincalled the Union, filed with the Regional Director for the SeventeenthRegion(Kansas City, Missouri)a petition alleging that a questionaffecting commerce had arisen concerning the ;representation ofemployees of Lehigh Portland Cement Company, Iola, Kansas,herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.On Novem-ber 13, 1941,the National Labor Relations Board, herein called the38 N. L.R. B., No. 66308 LEIIGHPORTLAND CEMENT COMPANY309Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation, and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On November 26,^ 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on December 9,1941, at Iola, Kansas, before Clarence D. Musser, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the Union by its representatives; both par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.' The Board has reviewed therulings of the Trial Examiner and finds. that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLehigh Portland Cement Company, a Pennsylvania corporationwith general offices in Allentown, Pennsylvania, is engaged in themanufacture and sale of cement. It owns and operates 13 plants in10 States.The instant proceeding involves only the respondent'splant located at Iola, Kansas.The Iola plant produces - approxi-mately "500,000 barrels of cement annually, of which over 50 percentis shipped to customers located in States other than Kansas.TheCompany does business in 41 States and concedes that it is engagedin commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers, Local 104, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPursuant to a,petition filed by the Union, 'the Board on Novem-ber 15, 1940, -directed an election.This election, held on December11, 1940, resulted in a vote of 39 to 60 against the Union. TheBoard, accordingly, on January 4, 1941, dismissed the petition. In 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust or the first part of September 1941, the Union requested ex-clusive recognition of the Company, asserting that it represented67 or 69 employees out of a total -of 108.The Company took theposition that "it is against the policy of the National Labor RelationsBoard in carrying out the intent and purposes of the Wagner Actto conduct frequent elections for the determination of the properbargaining agent."Accordingly the Company refused the Union'srequest for recognition.A report of the Regional Director of theBoard shows that the Union represents a substantial number ofemployees in the appropriate unit.'We find that the election which was held in December 1940 shouldnot preclude an election now, and that a question has arisen con-cerning the representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all the production, maintenance, and lab-oratory employees of the Company, exclusive of the chief chemist,the assistant chemist, and supervisory and clerical employees, consti-tute an appropriate bargaining unit.The Company contends, thatthe laboratory employees should not be included in the unit.The laboratory is on the second floor of the building in which thegeneral offices ofthe Company are located and is adjacent to theoffice ofthe plant superintendent.The chief chemist, the assistantchemist, two laboratory testers, one laboratory assistant, and twolaboratory helpers comprise the laboratory staff.The chief chemistis in charge of the laboratory and is regarded as a supervisory em-ployee both by the Company and the,Union.During his absence, theassistant chemist is in active charge of the staff.He, also, acts in1The report showsthat,of a total of 92 maintenance and productionemployees listedon the Company's pay roll for the period ending October15, 1941,65 signed application orauthorization cards variously dated between July 22 and September25, 1941At thehearing six additional cards bearing datesfrom August8 to December10, 1941,were sub-mitted to the Trial Examiner.He authenticated five of these as containing apparentlygenuine signatures of persons whose names appear on the Company's pay roll as of Septem-ber 24, 1941. LEHIGH PORTLAND, CEMENT COMPANY311a supervisory capacity, and therefore is conceded not to be withinthe appropriate unit.The labor of these employees would seem to be on the peripheryof scientific work.It amounts to the employment of technical mate-rials in a routine fashion under supervision.One of the laboratorytesters studied chemistry in high school, had some college work butdid not graduate as a chemist.The other laboratory tester has hadno specialized training as a prerequisite for his laboratory work.The laboratory assistant is a college graduate who majored in chem-istry and taught the subject in school.The two helpers are highschool boys who gather hourly samples of the cement from the plantand bring them to the laboratory for the routine tests.The Company and the Union have entered into 11 contracts cov-ering employees in other plants.The parties have considered labo-ratory employees with respect to each of these contracts, and have insome instances regarded them as within, and in other instances aswithout, a unit composed primarily of production and maintenanceemployees.In its previous Decision and Direction of Election on November 15,1940, involving 'the same 'plant and the same contentions as are atissue here, the Board determined that the appropriate unit was pre-cisely that now contended for by the Union.2The evidence adducedin this proceeding does not persuade us to alter the unit there found.We find' that all the production, maintenance, and laboratory em-ployees of the Company at its Iola,' Kansas, plant, exclusive of thechief chemist, the assistant chemist, and supervisory and clericalemployees constitute a unit appropriate for purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.All.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shall direct that those eligible to vote shall be the employeesin the appropriate unit whose names appear upon the Company'spay roll immediately preceding the date of our Direction of Elec-tion, subject to such limitations and additions as are set forth inthe Direction.2Matterof Lehigh Portland Cement CompanyandUnited Cement, Lime and GypsumWorkers, Local No 101,,27 N. L R B 1380 CfMatter of The B F. Goodrich Com-panyandUnited Rubber Workers of America, Local No43, 3 N L. R. B 420;Matter ofMarlin-Rockwell CorporationandLocal No. 335, United Automobile Workers of America, 5%N L R B 206;Matter of Lansdale Company (Re Ltineoltn Bleachery and DyeWorksDivi-sion)andLincoln Mutual BenefitAssociation, 27N. L R B 910. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW'A question affecting commerce has arisen concerning the repre-sentation of employees of the Lehigh Portland Cement Company,Iola,Kansas, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All the production, maintenance, and laboratory employees ofthe Company at its Iola, Kansas, plant, exclusive of the chief chem-ist, the assistant chemist, and supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingn ith the Lehigh Portland Cement Company, Iola, Kansas, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elec-tion under the direction and supervision of the Regional Directorfor the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations among all production, maintenance,and laboratory employees at the Iola, Kansas, plant, whose namesappear upon the Company's pay roll immediately preceding the dateof this Direction of Election including any employees who did notwork during said pay-roll period because they were ill or on vaca-tion, or in the active military service or training of the United States,and employees who were then or have since been temporarily laidoff, but excluding the chief chemist, the assistant chemist, and super-visory and clerical employees and employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by United Cement, Lime and Gypsum Workers,Local 104, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.